Hunstein, Justice.
Kelvin Hill was convicted of the felony murder of 23-month-old Schvonie Hawkins and sentenced to life imprisonment.1 He appeals, enumerating solely the sufficiency of the evidence to support his conviction.
Expert medical testimony established that the victim had sustained a beating that tore his liver almost in half. The victim died from the subsequent bleeding. There were 40 bruises on the victim’s chest; the size of the contusions was consistent with the victim being beaten with fists. Appellant, an 18-year-old high school student, was alone with the victim during the time the injuries were sustained. In appellant’s statement to the police and in his trial testimony, appellant stated that when the victim persisted in crying, he hit the victim *121three times in the stomach with his fist.
Decided May 10, 1993.
Collier, Hunt & Gambell, Charles R. Hunt, for appellant.
Charles M. Ferguson, District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Matthew P. Stone, Staff Attorney, for appellee.
A rational trier of fact could have found that appellant used his fists as deadly weapons in an aggravated assault on the victim, see Ellis v. State, 137 Ga. App. 834 (2) (224 SE2d 799) (1976), and that the evidence established beyond a reasonable doubt that appellant was guilty of felony murder. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); see Byrer v. State, 260 Ga. 484 (1) (397 SE2d 120) (1990).

Judgment affirmed.


All the Justices concur.


 The homicide occurred on February 6, 1992. Hill was indicted May 1, 1992 in Terrell County. He was found guilty on August 17,1992 and was sentenced the same day. A notice of appeal was filed September 4, 1992. The transcript was certified on October 27,1992, and the appeal was docketed on November 17, 1992. This appeal was submitted for decision without oral argument on January 15, 1993.